DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 13, and 29-36 are rejected under 35 U.S.C. 103 as obvious over Hatanaka (2010/0068891) in view of Gurary (5,759,281), Bondestam (2002/0157611), Shao (2002/0030047) and Bang (2002/0000195). 
Hatanaka teaches a method for depositing a transition metal nitride film on a substrate by atomic layer deposition in a reaction space defined by at least one chamber wall and a showerhead, see ZrBN formed by ALD [0064-73], comprising:
- providing at least one substrate on a support, the teachings include a substrate, though the support is not specifically shown it is understood [0007],
- controlling the temperature of the chamber wall – though not shown the process occurs within a chamber [0013] and as the substrate is heated to a certain temperature [0018] then the temperature of the walls are necessarily “controlled” to some extent, 
- controlling the temperature of the showerhead to be about 150 degrees [0033], and 
- alternately and sequentially feeding at least two vapor phase reactants into the space – as described the process is ALD and includes the sequential exposure, wherein the showerhead temperature is controlled including a recirculation loop [0033, 76].
	In regard to the requirement that the transition metal be one of titanium, tantalum and tungsten, Hatanaka teaches that it is known in the art to apply TaN and/or TiN as well as ZrBN [0003-07].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the tantalum or titanium that is taught as 
	In regard to the shower head temperature, the temperature is approximately 150 degrees and the Office takes the two positions that:
- the taught point is within and therefore anticipates the claimed range as per MPEP 2131.03, and, alternatively, 
- Hatanaka teaches 150C which is a point within the claimed range and therefore makes obvious the claimed range as per MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a temperature around 150 degrees C and within the claimed range as Hatanaka teaches that temperatures about 150 degrees are useful in the process.
Hatanaka does not teach:
- independently controlling the wall temperature as claimed, or
- independently controlling the susceptor temperature as claimed. 
Gurary teaches that it is operable to control the temperature of a susceptor in a CVD process (col 6, lines 22-48), wherein Gurary teaches specific control of the susceptor with two different zones.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply temperature control to the susceptor as taught by Gurary in the process of Hatanaka as Gurary teaches it is useful to control the temperature of the susceptor and Hatanaka is silent.
Bondestam teaches an ALD system (Fig. 5) however, and that it is operable to include a heating unit in the reactor walls along with multiple zones and multiple sensors to monitor and control the temperature of the walls [0054].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the thermocouple of Bondestam to the system of Hatanaka as Bondestam teaches an effective manner of heating the system and controlling the temperature.  
The combined teachings therefore include teachings of heaters for each of the substrate support, walls and showerhead – as each reference teaches a controller, it would have been further obvious to control each element separately.  Furthermore, Bondestam specifically teaches multiple controllers, therefore it would be further obvious to apply the multiple controllers that are taught as each element of the system is a separate zone.
The combined teachings, however, are silent on controlling a temperature of the substrate support relative to the chamber walls.
Shao teaches that it is operable in a chemical vapor deposition process to keep the process chamber walls at a lower temperature than the substrate [0120].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to maintain the substrate support at a higher temperature than the chamber walls in the method of Hatanaka et al as this would allow for effective substrate temperature control as per Shao.  It would be understood that the substrate support would be at a higher temperature in order for the substrate to be at a higher temperature and/or conversely it would be effective to increase the substrate support temperature in order to keep the substrate at the desired higher temperature.  Furthermore, in regard to the specifically 
All elements of the claims are taught except for wherein the independently controlling the temperature of the showerhead and the chamber wall as claimed.  
Hatanaka does teach a heater and a cooling fluid that is recirculated through the showerhead [0033, 76], but does not explicitly teach an embedded heater as claimed.  While the teachings do not explicitly state the cooling fluid is a recirculation loop, the teachings are implicit as per the art this would be understood to recirculate the fluid through a heat exchanger; further, Bondestam teaches that a cooling fluid is known to include such a cooling loop [0026] and therefore it would be further operable to include recirculation of the cooling fluid as directed by Bondestam.
Bang teaches that a gas distributer, i.e. showerhead, operably includes a resistive (i.e. embedded) heater and fluid channels [0025].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the embedded heater of Bang including to the apparatus of Hatanaka as Hatanaka teaches a heater and a cooling fluid system but is silent on the heater being embedded but Bang teaches that it is operable to apply the embedded heater of Bang as it is functional in combination with such cooling fluid channels.  
 Bondestam teaches that embedded heaters are operable, but also further teaches a fluid recirculating system to cool the walls [0026].  While Bondestam does not explicitly teach the combination of the two modes of temperature regulation, as Bang teaches that one would effectively apply both modes and structure, it would have been further obvious to one of ordinary skill in the art to apply both in order to effectively control the temperature.
In regards to the limitations of controlling the various temperature “when” certain temperature conditions are met – the claim does not require those temperature conditions to be met, therefore the clauses are optional.  As per MPEP 2111.04, claim scope is NOT limited by language that makes optional but does not require steps to be performed.  In this case, the method occurs even when the temperatures are within the controlled limits, and therefore the clauses are optional.
	Regarding claims 2 and 4, Hatanaka is silent on the specific temperature of the walls, but teaches that the process is performed at a temperature of 50-300 degrees C, and therefore it would be operable to set the entire chamber temperature, including the walls, at the same temperature in order to maintain temperature uniformity of the chamber.  Since the process temperature range and therefore wall temperature range overlaps the claimed temperature range, a prima facia case of obviousness is set forth.
	One would apply any operable temperature in the range such as 80-160C or 90-140C if that resulted in an optimal process.
	Regarding claim 3, further to above, Hatanaka teaches “approximately 150 degrees C” for the showerhead temperature and the claimed range goes up to “approximately 140 C” and due to the approximation of both temperatures they are 
	Regarding claims 7, Bondestam teaches that it is operable to configure multiple controllers to communicate in the control of temperature.
	Regarding claim 13, Hatanaka is silent on any specific uniformity of the layer formed, but generally teaches a uniform passing of the reactive gases to the substrate [0037-38] and it would be understood that this causes a uniform deposition. In regard to an achieved uniformity versus the claimed uniformity, in the art it is well understood that within wafer thickness uniformity is desired to be as good as possible and therefore it would be obvious to control the configuration and conditions to optimize the thickness uniformity to 1% one-sigma if that resulted in an operable layer where Hatanaka generally teaches controlling conditions for uniform gas exposure.
	Regarding claim 29, as per the combined teachings above, the prior art generally teaches applying different zones in heating portions of the chamber, see particularly Bondestam and Gurary, therefore it would have been further obvious to apply multiple zones to any portion wherein there is taught a heater, for the purpose of further control.
Regarding claim 30, the chamber walls are understood as exposed to atmosphere (i.e. room temperature) which is well below the process temperature and therefore the heat is being removed from the chamber walls.
	Regarding claim 31, Hatanaka teaches a cooling fluid in the showerhead as noted and the heater as claimed, as per the teachings of Bang an embedded heater.
Regarding claim 32, Bondestam further teaches a recirculating fluid (i.e. cooling) loop along with the described heaters [0026].
Regarding claim 33, the combined prior teaches controlling temperature of different parts of the chamber by a cooling fluid and embedded heaters, while not specifically teaching the claimed dual methods of controlling the temperature of the substrate support, it follows from the teachings that one would effectively control the temperature of the support by the same mechanisms as described for the walls and showerhead.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the cooling channels and embedded heater as taught by the combined prior art for heating the walls and the showerhead to the susceptor as the art teaches the mechanism to generally effectively control the temperature of the chamber and the susceptor is another part of the chamber.  Further, as per above, Gurary generally teaches controlling the temperature of the susceptor with multiple zones and methods.  To implement the same temperature control mechanism for the susceptor would have been routine and obvious to one of ordinary skill in that art that can implement the same for the chamber walls and showerhead.
Regarding claims 34 and 35, the claims are optional clauses as per above, as the step is only required “when” certain conditions are met, since the claims encompass 
Regarding claim 36, Hatanaka teaches NH3 to form a nitride film but is silent on an operable Ti precursor, but Examiner takes Official Notice that the application of TiCl4 is pervasive in the art and would have been an obvious modification wherein Hatanaka teaches that it is well known to use Ti.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hatanaka, Gurary, Bondestam, Shao, Bang and in further view of Chandrasekharan (2015/0004798) and Liu (2001/0042511).
	The teachings of Hatanaka are described above, teaching a showerhead and a chamber, thereby teaching walls but does not teach thermally isolating the parts.
Chandrasekharan teaches that it is useful to thermal isolate a showerhead from a processing chamber wall in order to prevent nonuniform heating of the substrate by the showerhead effecting heat on other chamber parts [0018].  The isolation includes an isolation ring 214.  
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to thermally isolate the showerhead from the sidewalls in the method of Hatanaka as the prior art further teaches that isolating the two will allow improved control of the showerhead heat and therefore of the substrate.
Chandrasekharan is silent on any material for the ring, but Liu teaches that an effective isolation ring for a showerhead comprises ceramic or polymeric material [0025].  It would have been obvious to one of ordinary skill in the art at the effective date 
	Further to claim 13, Hatanaka is silent on any uniformity, but applying the thermal isolation of Chandrasekharan would be expected to further improve the temperature and therefore thickness uniformity of the resulting film.  As per above, it is well known to optimize the thickness uniformity and as such control the combined conditions per the combined prior art to produce an improved uniformity such as 1% one-sigma, particularly where Hatanaka teaches to control gas delivery uniformity and Chandrasekharan further teaches to control the temperature uniformity, both of which are understood to improve film deposition uniformity.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Hatanaka, Gurary, Bondestam, Shao and in further view Sun (2005/0109461).
Hatanaka et al teach a number of heaters as outlined above, but do not specifically teach different types such as claimed.
Sun teaches that in a CVD system [0013] it is useful to have any of all of radiative, resistive and/or inductive heaters in order at least to aid in the chamber clean process [0018].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple types of heaters of Sun to the system .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Gurary, Bondestam, Shao, Bang and in further view of Tam (2011/0253044).
The teachings of Hatanaka are described above, teaching a chamber wherein the temperature of the substrate and showerhead are controlled as noted, the art is silent on flowing cooling fluid through the chamber walls.
Tam teaches that in a vapor deposition chamber, it is operable to control the temperature of the walls by a het exchange liquid through channels in the walls [0061].  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the channels in the walls with a heat exchange liquid as taught by Tam in the method of Hatanaka as it would allow for improved temperature control, which is specifically desired as demonstrated by Hatanaka’s control of the chamber and showerhead temperature and Sun’s inclusion of multiple heaters.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Gurary, Bondestam, Shao, Tam, Bang and in further view of Sun (2005/0109461).
.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Gurary, Bondestam, Shao, Bang and in further view of Horii (2003/0209746).
The teachings of Hatanaka are described above, teaching the formation of a ZrBN layer as a barrier layer, but not teaching the required TiN layer.
Horii teaches that it is operable to form a barrier layer in a device by applying a combination of TiN and/or ZrBN [0019].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply TiN in addition to the ZrBN of Hatanaka as Horii teaches that the combination forms an operable barrier layer.

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Hatanaka, Gurary, Bondestam, Shao, Bang and in further view Narasimhan (2001/0016273).
The combined teachings include forming a Zr containing film, but Hatanaka does not exemplify apply a transition metal halide.
Narasimhan teaches that Zr halides are well known in the CVD art [0039], therefore it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the same in the method of Hatanaka.



Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.  Applicant’s amendments have overcome the previously applied rejections, but the teachings of Hatanaka with regard to TiN as an operable barrier material (i.e. instead of ZrBN) are applied.  
Applicants argue that Hatanaka teaches away from using TiN in [0006].  The Office does not agree.  The teachings of [0006] include a non-preferred method of heating required for forming a ZrB film – the cited paragraph does in fact, not reference titanium.  The overall teachings in the background do not teach away from the use of titanium.  There is no reason one of ordinary skill in the art would consider the inventive method of Hatanaka to be inoperable for TiN.  In fact, the method is applied to avoid the (operable) higher temperatures required for ZrB, there is no reason stated or no reason to believe that the method would not be also beneficial for a TiN layer being that it is generally desirable in all thin film applications to keep the temperature low.  It is further noted that there is no criticality in the selection of Ti or Ta as the instant specification teaches that the same method applies to those metals as well as Zr.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715